Citation Nr: 0516490	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-23 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for breathing problems, to 
include tracheobronchitis and allergic rhinitis, to include 
as secondary to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to January 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Los Angeles, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for breathing problems, to 
include tracheobronchitis and allergic rhinitis, to include 
as secondary to exposure to herbicides (Agent Orange).

An appeal previously pending before the Board, for service 
connection for post-traumatic stress disorder (PTSD), was 
resolved in a November 2004 rating decision, in which the RO 
granted service connection.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to an herbicide agent such as 
Agent Orange during service.

3.  The veteran was treated for tonsillitis, and underwent a 
tonsillectomy, during service.

4.  The veteran was not treated for breathing problems during 
service.

5.  The veteran received treatment for breathing problems, 
including tracheobronchitis and allergic rhinitis, many years 
after service.

6.  There is no medical link between the veteran's post-
service breathing problems and herbicide exposure, 
tonsillitis, or disease or injury during service.


CONCLUSION OF LAW

Breathing problems, to include tracheobronchitis and allergic 
rhinitis, were not incurred or aggravated in service, and did 
not develop as a result of herbicide exposure during service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain 


for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In an October 2004 letter, VA provided such notices 
with regard to the veteran's respiratory disorders service 
connection claim.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant had a hearing before 
the undersigned Veterans Law Judge in September 2001.  In 
August 2003, the Board remanded the case for additional 
development of relevant evidence.  The veteran had a medical 
VA examination that addressed his respiratory system in 
November 2004.  In the October 2004 VCAA letter, VA asked the 
veteran to advise VA if there were any other information or 
evidence he considered relevant to his claim.  In a November 
1999 statement of the case, the August 2003 Board remand, the 
October 2004 VCAA letter, and a December 2004 supplemental 
statement of the case, VA advised the veteran what evidence 
VA had requested, and what evidence VA had received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the October 2004 VCAA letter after the initial adverse rating 
decision of July 1999.  The United States Court of Appeal for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in August 2003.  
The RO provided the required notice in October 2004.  The 
lack of full notice prior to the initial decision is 
corrected.

VA's communications with the veteran did not include specific 
notice that he needed to submit all evidence in his 
possession.  Nonetheless, to the extent that VA may have 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds that error to be harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Service Connection Claim

The veteran is seeking service connection for respiratory 
disorders.  He has indicated that his respiratory disorders 
may be related to exposure during service to the herbicide 
Agent Orange.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.  
Certain specified diseases must become manifest within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service in order for service 
connection to be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran served in Vietnam in 1965.  He is presumed to 
have been exposed to an herbicide agent during that service.  
The disorder that the veteran is claiming in this appeal, 
however, is not subject to a presumption of service 
connection based on herbicide exposure.  The veteran 
requested service connection and compensation for what he 
described as breathing problems.  Records of medical 
treatment of the veteran in the 1990s show complaints of 
shortness of breath, cough, and wheezing.  Physicians' 
impressions and diagnoses included tracheobronchitis, 
allergic rhinitis, influenza, acute pneumonia, upper 
respiratory infection, post-infectious bronchospasm, 
infectious asthma, and acute exacerbation of reactive airways 
disease.  None of the respiratory conditions found in the 
veteran is included in the conditions listed at 38 C.F.R. § 
3.309(e) for which service connection may be presumed.

For service connection to be established for the veteran's 
respiratory disorders, then, there must be direct evidence 
that the condition developed as a result of herbicide 
exposure during service, or direct evidence that the 
condition was incurred or aggravated in service.

The veteran's service medical records reflect that he was 
seen in October 1964 for a recurrent sore throat, and was 
found to have tonsillitis.  He was seen for tonsillitis again 
in March and April 1965.  He underwent a tonsillectomy in 
October 1965.

None of the post-service medical records regarding the 
veteran's respiratory complaints contains any opinion linking 
any current respiratory disorder to herbicide exposure during 
service, or to any disease or injury in service.

In his September 2001 hearing before the undersigned Veterans 
Law Judge, the veteran reported that he had developed a 
serious breathing problem over the years.  He indicated that 
he had first experienced breathing problems in service, and 
that he had received a tonsillectomy to treat those problems.  
He indicated that in recent years he had two or three 
episodes per year of extreme difficulty breathing.  He stated 
that after service, at various times, physicians had 
diagnosed asthma, allergies, and pneumonia.  He reported that 
no physician had told him that his breathing problems might 
be related to exposure to Agent Orange.

On VA medical examination in November 2004, the veteran 
reported that flu attacks made him very sick, with cough, 
congestion, and breathing difficulty.  On examination, the 
physician noted that no tonsils were present.  There was no 
injection or erythema of the throat.  The lungs were clear, 
with no wheezing.  The results of pulmonary function tests 
were within normal limits.  There was no evidence of asthma.  
The examiner expressed the opinion that it was unlikely that 
the breathing problems the veteran reported, including 
exercise intolerance and getting very ill with flu symptoms, 
were related to exposure to Agent Orange or to tonsillectomy.

No physician has opined that the veteran's current 
respiratory symptoms are related to herbicide exposure, or to 
disease or injury during service.  The VA physician who 
examined the veteran in 2004 stated that such connections 
were not likely.  The preponderance of the evidence is 
against service connection for respiratory disorders, based 
either on disease or injury during service, or on herbicide 
exposure during service.  The claim for service connection, 
considered on both bases, is denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for breathing problems, to 
include tracheobronchitis and allergic rhinitis, based on 
incurrence during service, or based on exposure to 
herbicides, is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


